September 14, 2012 VIA ELECTRONIC TRANSMISSION Securities & Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re:WY Funds, File Nos. 333-120624 and 811-21675 Dear Sir/Madam: On behalf of the WY Funds, a registered investment company (the “Trust”), we submit with this letter, via electronic filing, a preliminary proxy statement on behalf of The Core Fund, a series of the Trust.The primary purpose of the proxy statement is to solicit shareholder approval of a new management agreement with the Fund’s current investment adviser due to a change of control of the adviser. If you have any questions, please contact Tanya Goins at (202) 973-2722 or Donald Mendelsohn at (513) 352-6546. Sincerely, /s/ Thompson Hine LLP
